FILED
                           NOT FOR PUBLICATION
                                                                               APR 20 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GARY HEFLER; et al.,                             No.   19-15140

              Plaintiffs-Appellees,              D.C. No. 4:16-cv-05479-JST

  v,
                                                 MEMORANDUM*

THOMAS PEKOC,

              Objector-Appellant,

 v.

WELLS FARGO & COMPANY; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                            Submitted April 16, 2020**
                             San Francisco, California



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BERZON and IKUTA, Circuit Judges, and LEMELLE,*** District Judge.

      Thomas Pekoc appeals the district court’s rejection of his objection to the

award of attorneys’ fees to Bernstein Litowitz Berger & Grossmann LLF

(BLB&G). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pekoc raised only one argument to the district court: that the fee agreement

between lead plaintiff Union Asset Management Holding AG and BLB&G was

unreasonable because BLB&G had previously settled a class action for an overall

fee of 8.5% of the total award, in contrast to the 20% award here. This argument

fails. The district court found that BLB&G ultimately received a 20% award in the

earlier class action, see In re Merck & Co., Sec., Derivative & “ERISA” Litig.,

MDL No. 1658, 2016 WL 11575090, at *5–6 (D.N.J. June 28, 2016), which

supports the court’s determination that the fee award in this case was reasonable.

      Pekoc forfeited the additional arguments he now raises on appeal, see In re

Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 992 (9th Cir. 2010), and does

not explain why we should consider those arguments despite the forfeiture.

Therefore, we decline to do so.

      AFFIRMED.



      ***
             The Honorable Ivan L.R. Lemelle, United States District Judge for the
Eastern District of Louisiana, sitting by designation.
                                          2